Citation Nr: 0125937	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran has asserted that he incurred hepatitis C as a 
result of a blood transfusion provided by the VA during a 
period of hospitalization at the Dallas VA Medical Center 
(VAMC).  A preliminary review of the claims folder reveals 
that additional development is warranted prior to appellate 
disposition.

In October 1995 the veteran was afforded a VA examination in 
connection with a separate claim not currently on appeal.  In 
the evaluation report, the examiner noted that the veteran 
was hospitalized at the Little Rock VAMC from July 28, 1995 
to July 29, 1995.  It was further noted that during that 
hospitalization the veteran had a positive hepatitis C 
serology. In addition, the discharge summary from the 
Fayetteville VAMC dated July 18, 1995 to July 20, 1995, 
reveals that the veteran was transferred to the Little Rock 
Vascular Surgery Service.  The complete records from the 
veteran's hospitalization at the Little Rock VAMC are not 
contained within the claims folder.  It does not appear from 
the record that the RO attempted to obtain these records.  

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").  Thus, 
the RO should obtain the aforementioned records.

A report of contact, VA Form 119, dated August 1999 indicates 
that the veteran also received treatment for his liver 
condition at the VAMC in Nashville, Texas, during that month. 
A notation was made to request the medical exam results.  In 
reviewing the claims folder, the requested items are not of 
record.  There is also no indication that the records were in 
fact requested, nor are the results of such a request 
contained within the claims folder.  The RO is also obligated 
to obtain these records. Id.

As noted previously, the veteran has alleged that he 
contracted hepatitis C through a blood transfusion performed 
at the Dallas VAMC.  A discharge summary from the Dallas VAMC 
dated May 1992 is contained within the claims folder.  The 
file does not appear to contain the complete hospitalization 
records, including progress notes, doctors' notes, nurses' 
notes, patient care instructions, or follow-up treatment 
records.  The RO should obtain the complete report and 
associate it with the veteran's claims folder.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant treatment 
records for hepatitis C are included in 
the claims folder.

3. The RO must obtain the veteran's July 
1995 hospitalization records and any 
subsequent follow-up treatment records 
for hepatitis C from the Little Rock 
VAMC.  In addition, the RO is requested 
to obtain the veteran's August 1999 
treatment records from the Nashville VAMC 
and for any other periods of treatment 
for hepatitis C as identified by the 
veteran.  If such records are not 
available, the RO must explain the 
reasons for the unavailability of the 
records.

4.  The RO should request the Dallas VAMC 
to furnish originals, or copies certified 
by the appropriate hospital administrator 
of the complete records, including 
progress, doctors', and nurses' notes 
from the veteran's May 1992 
hospitalization. In addition, the RO 
should request copies of previously 
unobtained records of any treatment that 
the veteran may have received at this 
medical facility prior to and after the 
May 1992 hospitalization. If such records 
have been retired they should be 
retrieved from the appropriate federal 
facility (file room). If such records are 
not located, a notation to that effect 
should be made in the veteran's claims 
folder. All such records obtained should 
be associated with the veteran's claims 
folder. The veteran should be furnished 
copies of these records. All requests for 
records should be clearly documented in 
the veteran's claims file, including any 
responses to those requests.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159) are fully 
satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C as a 
result of a blood transfusion provided at 
a VA medical facility.  In the event that 
the claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




